Title: To James Madison from George Joy, 19 May 1812
From: Joy, George
To: Madison, James


Dear sir,
London May 19th. 1812.
I wrote you on the 16th. instant, 1st. and 2nd. Via: Liverpool, to the care of Mr. Maury, 3rd. Via: Plymouth pr: Mr. Hawker, since then I have had no further intercourse with Lord Sidmouth, except sending him, in its naked form, extract of a letter from one of my brothers in Boston, expressive of the indignation felt there at the interference pr. Henry, while holding out friendly pretensions; and the assurance that should a war take place, the whole of that part of the country would join in it; although the better part were averse to its commencement. To this I added that he might confidently consider it a sample of the opinions circulating in that part of America among the inhabitants most favorable to the British interests. This letter I presume he will receive at Richmond this day.
In the resolution to forbear troubling you with speculative opinions; I have been heretofore silent on this subject: as matter of information however it may be as well to say that the advocates of the Government are evidently asshamed of it. This appears in different ways. The candid acknowledge its folly and wickedness; the refractory show by their mode of defence their conviction that it is indefensible; and the supporters of Government on all occasions, first deny their knowledge or encouragement of the transaction; and when they cannot maintain this ground, attempt to justify it not only as a means of obtaining information, but as that of weakening an anticipated enemy. All this I have met in argument. I have a letter before me from the Country with the following remark “This silly affair of Henry must depreciate the character of our government with America: they will think us weak, which, says Machiavelli, derogates from a Government much more than wickedness.” For myself I could hardly have deprecated more the efforts or the folly of an attempt to divide the Country; if instead of the assumption from appearances that such attempts were made, I had known the precise mode of the plot. From Page 140 of the Cosmopolite to Page 152 there is little said that does not apply directly to this object. At 143 & 144 “some encouragement &c” there is a direct anticipation of the spirit displayed in the above mentioned letter from my brother. And at an earlier part of the work, to wit Page 119 to 121, reference is made to a part of the debates in which the desire and the hope of exciteing the divisions so deprecated are apparent. The imperfection of the reports therein referred to made me diffident of giving the antecedent words or substance to which the explanation of Lord Liverpool applied; but they certainly went to a strong, not to say exulting, intimation of a division, not merely between the two parties contending for the Government, but between the existing Government and the people.
No one can look back to the debates of that day, and least of all one who was present at many of them, without perceiving the hope that was manifested of exciting feuds and divisions in the United States. And if the evasions of the embargo, by which as Lord Bathurst boasted the West Indies were supplied with Bread, and the unhappy abandonment, instead of the more rigorous execution of it, has encouraged the hopes of a more important division; I trust the developement of this business pr. Henry will not only convince the Government here of the futility of all such attempts, but prevent the refractory at home from uttering those unmeaning menaces by which such hopes have been encouraged.
I met last evening with a Mr. Tudor of Boston, who told me that he had letters from home by which it appeared that I was not only considered a candidate for the Consulate of this place, for which he had applied to Mr. Monroe thinking at the time he could not do better; but that I was rather prominent among the candidates. I recollected having expressed to you a hope that this place would not be disposed of ’till my arrival in America; but I had said nothing of it to my brothers, or to any of my other friends. It has occurred to me however, that in consideration of the information acquired by my frequent and long residences here, it might be not an undesirable thing on your part; and that my friends, estimating its value, as I find many do, far beyond a just calculation, might suppose it not unacceptable on mine. To the former of these reasons I should certainly be disposed to pay much deference. But there is another circumstance that would induce me to sacrifice the more eligable prospect, in point of Mercantile emolument, which, with the connections open to me at Copenhagen, that City presents. The late attack upon my health here, was evidently a consequence of that which I encountered there; and would in that climate have been much worse. Preferring health to wealth then, where both cannot be had, I have a preponderating reason of my own for preferring this situation. Having come to this resolution I presume the question of my passing the Atlantic or not, need not influence the appointment. If I undertake the Voyage it will be with a view to public objects, and my stay in America will be longer or shorter as your determination shall dictate. I certainly am very desirous of spending some weeks at home, as well with a view of conferring on subjects better explained by verbal, than written intercourse, as to meet my private friends and nearest relations; but whether I shall make the voyage, which is most probable, or not, as well as the length of my residence at home, will depend in this case on the question, how I can best serve the public.
This communication from Mr. Tudor being the chief cause of my troubling you at this time; and as I shall shortly have occasion to write you again; I will here only add that I am very faithfully, and respectfully, Dear sir, Your friend & Servant,
Geo: Joy.
